DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
Applicant’s arguments with respect to claims 13-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 1 and 20 allowed. By dependency, claims 2-12 are allowable as well.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over DODA et al. (US PGpub: 2016/0276360A1), herein after DODA, in view of Zhang et al. (US PGpub: 2015/0380418 A1), herein after Zhang and further in view of YAMAZAKI et al. (US PGpub: 2019/0006386 A1), herein after YAMAZAKI.
Regarding claim 13, DODA teaches, in FIG. 10-11D, a three-dimensional (3D) memory device, comprising: a slit structure extending along a serpentine path in a plan view (See FIG. 11D where 55 is extended in serpentine style); and an array of memory 
Perhaps, DODA does not explicitly teach a semiconductor connection connecting lower ends of the first and second channel structures and U-Shaped memory strings.
However, Zhang teaches semiconductor connection connecting lower ends of the first and second channel structures (FIG. 3C, channel structures connected by 302).
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use DODA’s three-dimensional (3D) memory device to modify with semiconductor connection by Zhang such that the device provide a source line with decreased and uniform resistance for improved cell current, improved voltage distribution, and reduced noise, compared to lower performance prior art memory cell regions containing polysilicon channels that do not contact source lines but instead rely on the substrate to provide the electrical connection between the source line and the polysilicon channels. In addition, the methods of making the structure feature a self-aligned process integration advantage. This leads to a more efficient and robust fabrication process. 
Perhaps, neither DODA nor Zhang teach U-Shaped memory strings.
YAMAZAKI (FIG. 27B and 27C where memory strings consisting of 702, 711, 712 which has U shape) so that the device have better on-state current, field-effect mobility, and in turn improves reliability.
Shape change:
The Applicant has not presented persuasive evidence that the claimed shape is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed shape).  Also, the applicant has not shown that the claimed shape produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  It has been held that is not inventive to discover the optimum shape by routine experimentation (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Thus, it would have been obvious to add the claimed shape to the rest of the claimed invention.
Regarding claim 14, DODA teaches the 3D memory device of claim 13, wherein a distance between the source and the drain of each memory string in the plan view is nominally the same. (as in FIG. 11A)
Regarding claim 15, DODA 
Regarding claim 16, DODA teaches the 3D memory device of claim 13, wherein every two sources and two drains alternate in each column of the array of memory strings (FIG. 11D, source and drains are alternating with each other). 
Regarding claim 17, DODA teaches the 3D memory device of claim 13, further comprising a plurality of sub-slit structures each connected to the slit structure and extending in a row direction in the plan view (FIG. 11D, 55 are connected in row direction).
Regarding claim 18, DODA teaches the 3D memory device of claim 17, wherein the plurality of sub-slit structures are disposed on different sides of the memory stack in the row direction (as in FIG. 11D, sub slits are in different side of memory stack).
Regarding claim 19, DODA teaches the 3D memory device of claim 17, wherein at least one of the sub-slit structures comprises an "H" cut (See FIG. 11D, sub slits 55 in H form).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 5712722339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEIKH MARUF/Primary Examiner, Art Unit 2828